Appellate Case: 22-1084     Document: 010110743030       Date Filed: 09/22/2022    Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                        September 22, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                          No. 22-1084
                                                (D.C. No. 1:18-CR-00334-CMA-GPG-1)
  CHRISTOPHER LAWRENCE                                         (D. Colo.)
  HUGGETT,

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before BACHARACH, PHILLIPS and MORITZ, Circuit Judges.
                  _________________________________

       Christopher Lawrence Huggett pleaded guilty to one count of distributing a

 substance containing fentanyl resulting in death in violation of 21 U.S.C. § 841(a)(1)

 and (b)(1)(C). He was sentenced to serve 168 months in prison. Although his plea

 agreement contained a waiver of his appellate rights, he filed a notice of appeal. The

 government has moved to enforce the appeal waiver in the plea agreement pursuant

 to United States v. Hahn, 359 F.3d 1315, 1328 (10th Cir. 2004) (en banc)

 (per curiam).




       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 22-1084    Document: 010110743030        Date Filed: 09/22/2022       Page: 2



       Under Hahn, we consider “(1) whether the disputed appeal falls within the

 scope of the waiver of appellate rights; (2) whether the defendant knowingly and

 voluntarily waived his appellate rights; and (3) whether enforcing the waiver would

 result in a miscarriage of justice.” Id. at 1325. The government asserts that all the

 Hahn conditions have been satisfied because: (1) Mr. Huggett’s appeal is within the

 scope of the appeal waiver; (2) he knowingly and voluntarily waived his appellate

 rights; and (3) enforcing the waiver would not result in a miscarriage of justice.

       In response to the government’s motion, Mr. Huggett states that he does not

 object to the enforcement of the waiver and dismissal of his sentencing appeal.

 Based on Mr. Huggett’s lack of objection and our independent review of the record,

 we grant the government’s motion to enforce the appeal waiver and dismiss the

 appeal. This dismissal does not affect Mr. Huggett’s right to seek relief in a

 collateral proceeding on the grounds permitted in his plea agreement.


                                             Entered for the Court
                                             Per Curiam




                                            2